                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

JOSEPH R. ALLEN                                                                  PETITIONER
REG #27249-045

v.                            CASE NO. 2:19-CV-00107-BSM

DEWAYNE HENDRIX                                                                 RESPONDENT


                                            ORDER

       United States Magistrate Judge J. Thomas Ray’s recommended disposition [Doc. No.

11] and the entire record, including Joseph Allen’s objection, have been reviewed de novo.

The RD is adopted in its entirety and Allen’s petition for writ of habeas corpus [Doc. No. 1]

is dismissed with prejudice. Dwayne Hendrix’s motion to dismiss [Doc. No. 5] is denied as moot.

       Allen alleges the Bureau of Prisons (“BOP”) violated his right to due process by denying him

a transfer to a different facility where he could participate in certain programs. The RD correctly

provides that a 28 U.S.C. section 2241 habeas corpus petition is not the correct vehicle for this

type of relief. See Spencer v. Haynes, 774 F.3d 467, 469 (8th Cir. 2014) (prisoners may only

challenge conviction or sentence length in a § 2241 petition). Moreover, the BOP did not

violate Allen’s rights because he does not have a right to incarceration at a specific facility

or to participate in specific programs. See Wilks v. Mundt, 25 Fed. App’x 492, 492 (8th Cir.

2002) (prisoner has no right to participate in specific prison programs).

       IT IS SO ORDERED this 24th day of February, 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
